143 S.W.3d 576 (2004)
355 Ark. 620
Stark LIGON, Executive Director, Committee on Professional Conduct
v.
Robert Paul NEWMAN, Arkansas Bar ID # 95050.
No. 03-1381.
Supreme Court of Arkansas.
January 27, 2004.
PER CURIAM.
In accordance with Amendment 28 of the Constitution of Arkansas and pursuant to Section 13A of the Procedures of the Arkansas Supreme Court Regulating the Professional Conduct of Attorneys at Law, we hereby assign the Honorable Jack Lessenberry of Little Rock to act as special judge to preside over the disbarment proceedings of Robert Paul Newman.